

116 HRES 1010 IH: Commemorating Juneteenth by calling for the implementation of safeguards to protect the integrity of United States elections and end voter suppression.
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1010IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Veasey (for himself, Ms. Sewell of Alabama, Mr. Scott of Virginia, Mr. Hastings, Mr. Johnson of Georgia, Mr. Grijalva, Ms. Garcia of Texas, Mr. Khanna, Mr. Pascrell, Mr. Castro of Texas, Ms. Johnson of Texas, Ms. Wilson of Florida, Mr. Thompson of Mississippi, Mr. Gallego, Ms. Dean, Mr. Raskin, Mr. Bishop of Georgia, Mr. Sarbanes, Mrs. Beatty, Ms. Velázquez, Mr. Clay, Mr. Cooper, Mr. McEachin, Ms. Adams, Mrs. Fletcher, Mrs. Watson Coleman, Mr. Blumenauer, Mrs. Hayes, Mr. Pocan, Ms. Lee of California, Ms. Fudge, Ms. Norton, Mr. DeFazio, Miss Rice of New York, Mr. McGovern, Ms. Meng, Ms. Jackson Lee, Ms. Spanberger, Mr. Green of Texas, Mr. Kildee, Mr. Sean Patrick Maloney of New York, Mrs. Lawrence, Mr. Rush, and Mr. Larsen of Washington) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONCommemorating Juneteenth by calling for the implementation of safeguards to protect the integrity of United States elections and end voter suppression.Whereas in 2020, laws that are intended to purposely discriminate, hinder, and prohibit the rights of Americans to vote are prevalent;Whereas voter suppression laws disproportionately impact historically marginalized people, including persons of color, low income persons, and elderly persons;Whereas these laws especially target and disenfranchise minorities and people of color in African-American and Latino communities, among other demographics;Whereas as we celebrate the anniversary of Juneteenth, which marked the ending of slavery 155 years ago, we must protect the constitutional right of African Americans and other minorities to vote;Whereas the fear of reverting back to the time of Jim Crow voting restrictions and the complete suppression of minorities at the polls can be fought by investing in our democracy;Whereas the recent primary elections in States such as Wisconsin, Washington, Georgia, and South Carolina exposed many flaws in our electoral system that undermines the sacred right to vote in the United States;Whereas the active threats posed by the emergence of COVID–19 have created new challenges and barriers relating to access to the ballot box for voters;Whereas additional investments in new technology and improved election systems are crucial to the health of our democratic institutions and the administration of fair elections; andWhereas more work must be done to remove oppressive voting laws and increase access to the polls to ensure that all Americans have the right to vote in the midst of the global health threats posed by COVID–19: Now, therefore, be itThat the House of Representatives—(1)commemorates the ending of slavery in the United States on June 19, or Juneteenth, in 1865;(2)reaffirms the commitment of Congress to honor the spirit of Juneteenth by supporting the enactment of policies that ensure fair and secure elections for all Americans;(3)condemns all threats against the administration of free and fair democratic elections, including all laws and policies that depress turnout, intimidate voters, and deprive Americans of their right to vote;(4)expresses support for credible, inclusive, and transparent election policies to safeguard the rights and health of Americans during this unprecedented pandemic caused by COVID–19;(5)demands the expansion of vote-by-mail options and the provision of postage-paid absentee ballots to registered voters;(6)supports the implementation of policies that allow voters to apply to vote by mail electronically or over the phone;(7)urges all States, territories, and localities to make the electoral process fair, safe, and equitable by ensuring more polling places are open to allow for shorter lines and practices that follow public health guidelines of social distancing;(8)calls for the Election Assistance Commission (EAC) to prioritize any disbursements under the Help America Vote Act of 2002 grants to States, territories, and localities that are severely affected by COVID–19 and to other jurisdictions seeking funds to implement election policies relating to voting during the COVID–19 pandemic;(9)recommends that the EAC create a bipartisan National Election Task Force to support and protect the elections held in November 2020 and voting systems from the threats posed by the COVID–19 pandemic and fight voter suppression by recommending and mandating measures relating to safe voting procedures, security, and funding; and(10)implores election administration officials to implement these policies, especially in communities that have been disproportionately impacted by and have high cases of COVID–19.